DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the arrow 22 appears to be pointing in the wrong direction. Since the station 10 is the first station, it appears as if the arrow 22 in figure 3 points in wrong direction. The arrow 22 in figure 3 should point in the opposite direction shown. The reference numeral 12 in figures 6-7 show be 11 because the drawing depicts the second work station.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electronic chip (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because the width of the second panel is claimed with respect to the width W, wherein W is defined as the width of the slide. Since the slide is not claimed in combination with the label, the reference to the width of the label with respect to the slide is indefinite.
Claims 9 and 11 are indefinite because the distance between fold lines of the label is claimed with respect to the thickness T, wherein T is defined as the thickness of the slide. Since the slide is not claimed in combination with the label, the reference to the thickness of the label with respect to the slide is indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al., US Patent 5044500 in view of Whisson, US Patent 6159321.
Webber teaches a label 6 for a cover 14. The label 61 comprising: a body having a top side 62 and an underside 64 with adhesive at area 72, the body defining at least a first panel 70, a second panel 66 and a third panel 69, at least one of the panels configured to cover the width W of a section of the cover 14, at least two folding strip sections 68, a first of the folding strip section 68 being between the first panel 70 and the second panel 66, a second of the folding strip section 68 being between the second panel 68 and the third panel 66, the folding strip sections 68 configured to cover the thickness T of the section of the cover 14, and pre-application fold lines 65 demarcating the folding strip sections 68 from the adjacent panels; wherein the first panel 70 is configured to receive information thereon or to cover information on the cover 14.

    PNG
    media_image1.png
    491
    766
    media_image1.png
    Greyscale

Webber does not teach the label having a transparent panel.
Whisson teaches a centrifugation support comprising a strip 11 having a transparent plastic body having a top side (figure 1) and an underside with tacky areas for adhesion, the body defining at least a first panel 13, a second panel 12 and a third panel 14, at least one of the panels configured to cover the width W of a section of the receptacle 15, at least two folding strip sections (not labeled), a first of the folding strip section being between the first panel 13 and the second panel 12, a second of the folding strip section being between the second panel 12 and the third panel 14, the folding strip sections  configured to cover the thickness T of the section of the receptacle 15, and; wherein the first panel 12 is configured to receive information thereon or to cover information on the receptacle 15.

    PNG
    media_image2.png
    294
    364
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label taught by Webber of a transparent material as taught by Whisson to provide a means to see through the label. Although the labels taught by Webber and Whisson are not configure to cover a microscope slide,  it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label taught by Webber and Whisson of suitable dimension to cover any desired article, since such a modification would have involved a mere change in the size of a label. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claims 2, Webber teaches the second panel 62 is between the first panel 64 and the third panel 69 in an elongated direction of the body.
	Regarding claim 3, 9, 11 neither Webber nor Whisson teaches the claimed width or distance. However, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label taught by Webber and Whisson of suitable dimension to cover any desired article, since such a modification would have involved a mere change in the size of a label. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8, Webber teaches each folding strip section 68 has at least two parallel pre-application fold lines 65.
Regarding claim 12, Webber teaches the first panel is opaque. Whisson teaches the first panel is transparent. 
Regarding claim 13, Webber teaches the second panel is opaque or transparent.
	Regarding claims 14-15, the examiner takes OFFICIAL NOTICE that release liner positioned over adhesive is old and well known in the art. It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the label taught by Webber and Whisson with release liner to provide a means to protect the adhesive until time of use. 	
Regarding claim 17, Webber teaches the label has an opaque ink on the second panel 62, the third panel 69 being without the opaque ink.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Webber et al., US Patent 5044500 in view of Whisson, US Patent 6159321 as applied to claim 1 above and in further view of Nicholson, US Patent 10894327.
	Webber et al. nor Whisson teaches fold lines are defined by spaced apart cuts.
	Nicholson teaches the working scores 130 may include, but are not limited to, cuts, creases, grooves, perforations, ridges or any other features for aiding in folding of blanks or panels in specific locations. (Column 3, lines 4-24). It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the fold lines of the label taught by Webber and Whisson with cuts or perforation as taught by Nicholson to aid in folding.
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Webber et al., US Patent 5044500 in view of Whisson, US Patent 6159321 as applied to claim 1 above and in further view of Whittmeyer, Jr. et al., US Patent 8100319.
	Neither Whisson nor Webber teach the folding strip having at least three parallel fold lines.
	Whittmeyer, Jr. et al. teaches a center fold section 16 is comprised of 3 scored fold lines 16', 16'', 16''' separating back section 14 and front section 12.

    PNG
    media_image3.png
    276
    422
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the folding strip section of the label taught by Webber and Whisson with at least three fold lines as taught by Wittmeyer, Jr. et al. to provide a means to conform the fold section to varying widths.	
Allowable Subject Matter
Claims 4-6, 18-20 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection under under 35 U.S.C. 112(b), the applicant confirms the claims are drawn to the label only.
Regarding the rejection of claims  1-3 and 8-17 under 35 U.S.C. 103, the applicant argues “Webber does not teach anywhere that the mailing address could be anywhere else. In fact, as "back portion 70 is folded over into back portion 69" (Webber, column 5, lines 48-49), and as the back portions 69 and 70 are shorter, the mailing address is limited to being on the central portion 66.”
The applicant also argues that the “Office suggests to modify the mailing label 61 to make it transparent. The Applicant points out that claim 1 describes the third panel being transparent. Based on the interpretation by the Office, this would mean that the back portion 69 of Webber is transparent.” The applicant contends “based on the contemplated use of Webber, there is no reason to see through the back portion 69 of the mailing label 61. As the mailing label 61 is wrapped about the cover 14, the "back portion 70 is folded over into back portion 69" (Webber, column 5, lines 48-49). Thus, the back portion 69 is not exposed as it is in the "back" of the cover 14, and is covered by the back portion 70, as stated by Webber”.
The examiner disagrees. Claim 1 recites “the first panel is configured to receive information thereon”. Since the claim 1 does not positively recite the first panel having information printed or disposed thereon, but, merely the first panel has the ability to receive information. The examiner contends the first panel of the label taught by Webber has the ability to receive information thereon. The rejection is maintained.
The examiner does not argue that only one panel 61 is transparent. The examiner contends the entire label taught by Webber can be transparent as taught by Whisson.
	The rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631